Exhibit 10.1

RETIREMENT AGREEMENT

This RETIREMENT AGREEMENT (the “Agreement”) is entered into this 12th day of
January 2018 by and between BioDelivery Sciences International, Inc., (the
“Company”), and Niraj Vasisht (“Vasisht”). Vasisht and the Company may be
collectively referred to as the “parties” or individually referred to as a
“party.”

WHEREAS, Vasisht is currently a Senior Vice President and Chief Technology
Officer of the Company;

WHEREAS, Vasisht has elected to voluntarily retire from his position;

WHEREAS, in connection with Vasisht’s resignation, the Company desires to
provide Vasisht with certain benefits; and

WHEREAS, the parties intend that this Agreement will set out the terms of
Vasisht’s retirement from the Company.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows.

1.    Separation from the Company; Mutual Termination of Employment Agreement.

(a)    Vasisht hereby retires from the position of Senior Vice President and
Chief Technology Officer, and all other positions with the Company and any of
its affiliates, effective on February 4, 2018 (“Retirement Date”). Vasisht
acknowledges that, as of the date he signs this Agreement, he is entering into
this Agreement of his own choosing and is not the result of any disagreement
with the Company on any matter relating to the Company’s operations, policies
(including accounting or financial policies) or practices.

(b)    Following the Retirement Date, Vasisht shall be permitted to consult
with, be employed by, act as a director for, or otherwise be associated with,
any other business, subject in all instances to the terms of this Agreement and
any confidentiality agreement previously entered into between the Company and
Vasisht, including any confidentiality provision in his employment agreement
(the “Confidentiality Agreement”), which Confidentiality Agreement shall survive
Vasisht’s separation from the Company in accordance with its terms.

(c)    Except as set forth in this Agreement, as provided by the specific terms
of a Company benefit plan or as required by law, as of the Retirement Date, all
of Vasisht’s benefits as an officer and employee of the Company will be
terminated; provided, however, that Vasisht will be entitled to any and all
vested rights as of the Retirement Date in any benefits, and to payment of his
accrued but unused vacation in his last paycheck.

(d)    By its execution of this Agreement, the Company acknowledges and agrees
that Vasisht’s separation from the Company shall be a “Retirement” (including a
retirement “in good standing”) as defined in and for purposes of the Company’s
2011 Equity Incentive Plan, as amended (the “Plan”).



--------------------------------------------------------------------------------

(e)    By their mutual execution of this Agreement, the Company and Vasisht
hereby voluntarily agree to terminate Vasisht’s employment agreement with the
Company, dated October 1, 2008 (the “Employment Agreement”) as of the Retirement
Date; provided, however, that: (i) the terms and conditions of the Employment
Agreement relating to confidentiality, non-competition, and other terms of the
Employment Agreement which expressly survive termination, shall so survive and
are incorporated herein by reference and (ii) the Company and Vasisht agree to
and hereby do amend the Employment Agreement as follows: (A) the
post-termination restrictive period set forth in Section 11 of the Employment
Agreement shall not extend beyond one (1) year following the Retirement Date;
(B) Section 11(a)(i)(A) shall be deleted; (C) Section 11(a)(i)(B) shall be
deleted and replaced with the following: “use of buccal delivery or injectable
micropartical technology for the delivery of drugs that directly compete with
the drugs or products offered by the Company at the time of Employee’s
termination of employment.”

2.    Separation Consideration. In consideration for entering into and not
revoking the release in this Agreement, the Company will provide Vasisht with
the following consideration:

(a)    Separation Payment. The Company shall pay Vasisht the gross sum of
$330,000.00 (Three hundred Thirty Thousand Dollars), less deductions applicable
to wages, in two equal payments of $165,000.00 each: the first payment on the
later of January 19, 2018, or the eighth day after Vasisht signs this Agreement;
the second payment on April 1, 2018. Vasisht shall also receive, with the first
payment, the gross amount of $20,000.00 (twenty thousand dollars) in
consideration for the raise management deferred.

(i)    Change of Control. In the event a Change of Control as defined in
Paragraph 4(d) of Vasisht’s Employment Agreement takes place before July 1,
2018, Vasisht shall receive the benefits provided under Paragraph 4(d) of his
Employment Agreement, less any separation pay paid under this Agreement.
Moreover, Vasisht shall not receive any additional separation pay under this
Agreement if he receives the benefits of Paragraph 4(d) of his Employment
Agreement. Under this Agreement, Vasisht shall not receive any benefits of
vesting of equity that are duplicative of the rights provided under Paragraph
4(d) of his Employment Agreement.

(b)    Cobra Coverage. The Company shall provide Cobra coverage through May 31,
2018 to Vasisht and his family at Company’s sole expense with similar coverage
levels as currently chosen by Vasisht and similar to the health and dental
benefits that the Company offers to its other executive staff during that
period.

(c)    Consulting Arrangement. The Company hereby engages Vasisht as a
consultant to provide such services as the Company may request from time-to-time
at the rate of $200.00 (two hundred dollars) per hour for twelve (12) months
post-Retirement Date (the “Consulting Period”), commencing on February 5, 2018.
The monthly payments will be made fifteen days after approval of the previous
month’s invoice. Vasisht will submit reasonably detailed invoices on or before
the fifth day after the month in which the services were provided. As of
February 5, 2018, Vasisht shall be an independent contractor and not an employee
of the Company. Vasisht shall be responsible for all taxes, including FICA
taxes, on the consulting payments and shall receive a Form 1099 for all payments
made to him during the Consulting Period for his consulting services. Vasisht
shall not be entitled to any other benefits such as health, dental, 401k,
pension, or life insurance that the Company provides to its employees, except as
notated in Section 2(b) of this agreement. Vasisht’s duties as a consultant will
be to provide such advice and information as the Company requires for its
research and development operations from time-to-time as needed.

(d)    Equity Awards. Subject in each case to Vasisht’s compliance with the
terms of this Agreement:

 

2



--------------------------------------------------------------------------------

  (i) Existing Options. The Company acknowledges and agrees that all options
(the “Options”) to purchase shares of Company common stock, par value $.001 per
share (the “Common Stock”) previously issued to Vasisht under the Plan or under
any other Company plan or arrangement (including, without limitation, the
Company’s Amended and Restated 2001 Incentive Plan, as amended) shall vest upon
the Retirement Date. The Company further agrees that all such Options shall not
terminate on the 90th day following the Retirement Date, but shall, instead,
remain outstanding for the remaining life of such Options; provided, however,
that Vasisht acknowledges and agrees that (A) any unexercised Options held
following the 90th day following the Retirement Date shall lose their status as
incentive stock options (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, (the “Code”) and shall revert to
nonqualified stock options; and (B) he has been made aware of and understands
the ramifications to him of the change of status of his Options from ISOs to
non-qualified options.

 

  (ii) 2017 Equity Award. Vasisht will be entitled to receive his 2017 equity
award bonus under and in accordance with the terms of the Employment Agreement
and the Plan (the “2017 Equity Award”), with the type and amount thereof to be
determined in accordance with the Company’s prevailing compensation policies and
procedures for Vasisht in his role as Senior Vice President and Chief Technology
of the Company relative to the 2017 equity awards made to the Company’s other
officers. The Company and Vasisht acknowledge and agree that such annual equity
awards have in the past periods been awarded as vesting restricted stock units
(“RSUs”) under the Plan, but in light of Vasisht’s separation, the 2017 Equity
Bonus will be awarded in the form of a one-time issuance of fully vested shares
of Common Stock under the Plan, the number of which will be determined:

 

  (A) with respect to RSUs which by their terms would vest with the passage of
time (“Time Vesting RSUs”), a number of shares of Common Stock equal to (1) the
Net Present Value (as defined below) of the Time Vesting RSUs that would have
been issued to Vasisht for the 2017 Equity Award had he not retired divided by
(2) the 30-day volume weighted average price of the Common Stock (the “30-day
VWAP”) as of the date of issuance of the 2017 Equity Bonus; and

 

  (B) with respect to RSUs which by their terms would vest based on future
performance (“Performance Vesting RSUs”), a number of shares of Common Stock
determined by multiplying the number of Performance Vesting RSUs that would have
been issued to Vasisht for the 2017 Equity Award had he not retired by 0.66.

 

  (iii) LTIP Award/Bonus. Vasisht shall receive a long-term incentive plan award
in consideration for his work in 2017 in accordance with the normal procedures
and conditions for such an award. Vasisht shall also be considered for a bonus
in consideration for his work in 2017 in accordance with the normal procedures
and conditions for award of a bonus.

 

3



--------------------------------------------------------------------------------

  (iv) Previously Awarded RSUs. As of the Retirement Date, all previously
granted Time Vesting RSUs issued to Vasisht pursuant to the Plan that are
unvested as of the Retirement Date shall terminate and, in lieu thereof, Vasisht
shall receive a one-time issuance of fully vested shares of Common Stock under
the Plan, the number of which will be determined with reference to the Time
Vesting RSUs being terminated by dividing (A) the Net Present Value of such Time
Vesting RSUs by (B) the 30-day VWAP as of the Retirement Date. For the avoidance
of doubt, such termination shall not apply to any Time Vesting RSUs which, by
their terms, vest prior to the Retirement Date. Previously-awarded performance
RSU’s shall continue to vest in accordance with the applicable equity incentive
plan until December 31, 2018, at which time 60% of any unvested performance RSUs
shall be deemed vested and the remaining 40% shall be deemed forfeited.

 

  (v) Net Issuance. Vasisht shall be entitled to the customary Company benefit
allowing for the “net issuance” by the Company of Common Stock underlying the
Options or RSUs or Common Stock comprising the LTIP Stock in order to provide
Vasisht the opportunity (on his own or through the Company) to sell shares of
Common Stock, the proceeds of which will be utilized to pay Vasisht’s federal,
state or local income or withholding tax liability.

 

  (vi) Definition of Net Present Value. As used in this Agreement, the term “Net
Present Value” means the net present value of a subject RSU, calculated pursuant
to the following formula:

 

LOGO [g487861g63j53.jpg]

 

       Where:

 

       NPV = Net Present Value of a subject RSU.

 

       i = 4.0%, the agreed upon annual interest rate for one compounding (i.e.,
vesting) period.

 

       N = the total number of vesting periods for the subject RSU.

 

       t = the compounding period (expressed in years) between the Separation
Date and the applicable vesting date(s) specified in the subject RSU (i.e.,
either one, two or three vesting years or partial years, as the case may be).

 

       R = (a) the number of shares of common stock underlying the applicable
RSU that would vest on the applicable vesting date(s) specified in the subject
RSU (assuming full vesting on each such vesting date) multiplied by (b) the
30-day VWAP on the Separation Date.

(e)    Expense Reimbursement. Vasisht will receive payment for all approved and
outstanding expense reports owed in connection with appropriate business
expenses through the Retirement Date. All requests for reimbursements shall be
submitted no later than January 15, 2018, and reimbursements shall be provided
within thirty (30) days.

 

4



--------------------------------------------------------------------------------

(f)    Acknowledgement and Waiver. Vasisht acknowledges that the compensation
and benefits available to him under this Agreement are in lieu of any
compensation and benefits he would be eligible to receive under the Employment
Agreement upon the termination of his employment. Accordingly, except for the
compensation and benefits provided for under this Agreement upon the termination
of Vasisht’s employment, Vasisht hereby waives any severance, separation or
post-termination compensation available to him upon the termination of his
employment as provided under the Employment Agreement or any other agreement or
plan.

3.    Release of Claims.

(a)    In consideration of the mutual agreements and covenants herein contained,
by signing this Agreement, Vasisht knowingly and voluntarily releases and
forever discharges the Company and its affiliates, subsidiaries, divisions,
insurers, predecessors, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Agreement as “Company Released Parties”), of and from any
and all claims, known and unknown, asserted or unasserted, which Vasisht has or
may have against the Company or any Company Released Parties as of the date of
execution of this Agreement, including, but not limited to: (i) any claims,
whether statutory, common law, or otherwise, arising out of the terms or
conditions of his employment at the Company; (ii) any claims, whether statutory,
common law, or otherwise, arising out of the facts and circumstances of his
employment and the termination of his employment at the Company; (iii) any
claims for breach of contract, quantum meruit, unjust enrichment, breach of oral
promise, tortuous interference with business relations, injurious falsehood,
defamation, negligent or intentional infliction of emotional distress, invasion
of privacy, and any other common law contract and tort claims; (iv) any claims
for unpaid or lost benefits or salary, bonus, vacation pay, severance pay, or
other compensation; (v) any claims for attorneys’ fees, costs, disbursements, or
other expenses; (vi) any claims for damages or personal injury; (vii) any claims
of employment discrimination, harassment or retaliation, whether based on
federal, state, or local law or judicial or administrative decision; and
(viii) any claims arising under the Fair Labor Standards Act, 29 U.S.C.§ 201, et
seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (as
amended); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act
of 1991, Pub. Law No. 102-166; the National Labor Relations Act, 29 U.S.C. §
151, et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act; the Worker Adjustment
and Retraining Notification Act; the Americans With Disabilities Act, 42 U.S.C.
§ 12101, et seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1001, et seq., the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq., the
Dodd-Frank Wall Street Reform and Consumer Protection Act, claims under North
Carolina or other state laws, including, but not limited to, the North Carolina
Retaliatory Employment Discrimination Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Equal Employment Practices Act,
and/or any other federal, state or local statute, law, ordinance, regulation or
order, or the common law, or any self-regulatory organization rule or
regulation. The enumeration of specific rights, claims, and causes of action
being released should not be construed to limit the general scope of the
foregoing release. It is the intent of Vasisht and the Company that by the
foregoing release, Vasisht is giving up all rights, claims, and causes of
actions against the Company Released Parties which accrued prior to the
effective date hereof, whether or not he is aware of them and whether or not any
damage or injury has yet occurred. This release does not include either Party’s
right to enforce the terms of this Agreement. In connection with this release
provision, Vasisht does not waive his right to file a charge or participate in
any proceeding of any federal,

 

5



--------------------------------------------------------------------------------

state or local governmental agency, including the Equal Employment Opportunity
Commission, the National Labor Relations Board, and the Securities and Exchange
Commission. To the extent permitted by law, Vasisht agrees that if such a claim
is made, Vasisht shall not be entitled to recover any individual monetary relief
or other individual remedies should any administrative agency pursue any claim
on his behalf. Nothing in this Agreement extinguishes any claims Vasisht may
have: (i) against the Company for breach of this Agreement; (ii) against any of
the Company Released Parties for any claims arising from events that occur
following the Effective Date; or (iii) related to the Company’s obligation, if
any, to indemnify Vasisht as an officer of the Company, including under any
directors’ and officers’ liability policy maintained by the Company.

4.    Affirmations. Vasisht hereby affirms, represents and warrants that:

(a)    he has not filed, caused to be filed, or presently is a party to any
claim against any Released Party;

(b)    except for the payments and benefits provided for in this Agreement, he
has been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Vasisht may be entitled;

(c)    he has been granted and received any and all leaves (paid or unpaid) to
which he may have been entitled during his employment, including any leave to
which he was entitled under the Family and Medical Leave Act or local leave or
disability accommodation laws;

(d)    he has no known workplace injuries or occupational diseases;

(e)    he has not been retaliated against for reporting any allegations of
wrongdoing by any Released Party, including any allegations of corporate fraud;

(f)    this Agreement states fully all agreements, understandings, promises, and
commitments as between himself and the Company relating to the termination of
Vasisht’s employment;

(g)    in deciding to sign this Agreement, he has not relied on any
representations, statements, agreements, understandings, promises, or
commitments that are not expressly set forth in this Agreement;

(h)    he has reviewed this Agreement in its entirety;

(i)    he has been afforded at least twenty-one (21) calendar days within which
to consider this Agreement and that he has, by this Agreement, been advised in
writing to consult with legal counsel before signing this Agreement;

(j)    should he choose to sign this Agreement before the expiration of
twenty-one (21) days, or choose not to consult legal counsel, he does so freely
and knowingly, and waives any and all claims that such action or inaction would
affect the validity of this Agreement; and

(k)    any changes to this Agreement, whether material or immaterial, do not
restart the twenty-one (21) day period.

5.    No Disparagement. Neither the Company, nor Vasisht (either directly or
indirectly), shall make any communications, whether written, electronic, oral,
or otherwise, to any other person or entity, including, but not limited to any
publications and any website postings or blogs, which denigrate, defame, damage
the reputation of, or otherwise cast aspersions upon each other, or their
respective products, services, reputation, business and manner of doing
business.

 

6



--------------------------------------------------------------------------------

6.    No Modifications; Entire Agreement. This Agreement cannot be changed or
terminated orally, and no modification or waiver of any of the provisions of
this Agreement will be effective unless it is in writing and signed by both
parties. This Agreement sets forth the entire and fully integrated understanding
between the parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein. The
parties acknowledge that, in deciding to enter into this Agreement, they have
not relied upon any statements not written in this Agreement.

7.    Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with and by North Carolina law. Any and all claims,
controversies, and causes of action arising out of this Agreement, whether
sounding in contract, tort, or statute, shall be governed by the laws of the
State of North Carolina, including its statutes of limitations, without giving
effect to any North Carolina conflict-of-laws rule that would result in the
application of the laws of a different jurisdiction.

8.    Revocation. Vasisht may revoke this Agreement for a period of seven
(7) calendar days following the day he executes this Agreement. In order to
revoke this Agreement, Vasisht must state his desire to revoke in writing and
e-mail said writing to the Company’s attorney, Lawrence A. Rosenbloom, Esq.,
Ellenoff Grossman & Schole LLP, at lrosenbloom@egsllp.com, on or before the
seventh (7th) day after execution. Additionally, a confirmation of said
revocation must be mailed, post-marked on or before the seventh day after
execution, to the Company’s attorney, Lawrence A. Rosenbloom, Esq., Ellenoff
Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New York, NY
10105. If the last day of the revocation period is a Saturday, Sunday, or legal
holiday, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday, or legal holiday.

9.    Section 409A of the Internal Revenue Code.

a.    Parties’ Intent. The parties intend that all payments or benefits
hereunder shall either qualify for an exemption from or comply with the
applicable rules governing non-qualified deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder (collectively, “Section 409A”) and all provisions of
this Agreement shall be construed in a manner consistent with such intention. If
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Vasisht to incur any additional tax
or interest under Section 409A, the Company shall, upon the specific request of
Vasisht, use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
Vasisht and the Company of the applicable provision shall be maintained, and the
Company shall have no obligation to make any changes that could create any
material additional economic cost or loss of material benefit to the Company.
Should any provision of this Agreement or of the Employment Agreement be
determined to not be in compliance with Section 409A, or should Vasisht become
liable for any excise tax, penalty or interest under Section 409A, the Company
shall pay all such taxes, penalties and interest, including an additional amount
to cover any additional taxes on such payments.

b.    Release Requirement. If a payment that is deferred compensation subject to
Section 409A is subject to satisfaction of a release requirement and the period
for satisfying the release requirement begins in one calendar year and ends in
the following calendar year (the “Release Satisfaction Period”), then any amount
becoming payable during the Release Satisfaction Period shall not be paid until
the later calendar year.

 

7



--------------------------------------------------------------------------------

c.    Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.

d. Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code
Section 409A(A)(2)(B)(i) since Vasisht is a Specified Employee thereunder, then
any post separation payments and any continuation of benefits or reimbursement
of benefit costs provided by this Agreement, and not otherwise exempt from
Section 409A, shall be delayed for a period of six (6) months following the date
of Vasisht’s separation from service (the “409A Delay Period”). In such event,
any post separation payments and the cost of any continuation of benefits
provided under this Agreement that would otherwise be due and payable to Vasisht
during the 409A Delay Period shall not commence until, and shall be made to
Vasisht in a lump sum cash amount on the first business day after the date that
is six (6) months following Vasisht’s Separation from Service and in such event
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the six-month period following Vasisht’s
Separation from Service.

10.    Miscellaneous.

a.    Should any portion, term or provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the validity or
the remaining portions, terms and provisions shall not be affected thereby, and
the illegal, invalid or unenforceable portion, term or provision shall be deemed
not to be part of this Agreement, except that should the general release
language be found to be illegal or unenforceable, Vasisht agrees to execute a
binding replacement release

b.    The parties agree that the failure of a party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.

c.    This Agreement shall inure to the benefit of and shall be binding upon
Vasisht, his heirs, administrators, representatives, and executors, and upon the
successors and assigns of the Company. Vasisht may not (except by operation of
law upon his death) assign or delegate his rights or obligations under this
Agreement without the written consent of the Company. The Company’s payment
obligations to Vasisht set forth in Section 2 shall survive his death or
disability and, in the event of his death, will be paid to his heirs and assigns
as applicable.

d.    The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement.

e.    This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same agreement. Facsimile or PDF reproductions of original signatures shall be
deemed binding for the purpose of the execution of this Agreement.

 

8



--------------------------------------------------------------------------------

VASISHT ACKNOWLEDGES THAT HE HAS HAD OVER TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT WHICH CONTAINS A GENERAL RELEASE AND HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO HIS SIGNING OF THIS AGREEMENT AND GENERAL
RELEASE.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS CONTAINED HEREIN, VASISHT FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE COMPANY.

IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the dates set forth below.

 

    BIODELIVERY SCIENCES INTERNATIONAL, INC.     By:   /s/ Mark A. Sirgo      
Name: Mark A. Sirgo       Title: Vice Chairman     Date:   1/12/18       /s/
Niraj Vasisht       Niraj Vasisht     Date:   1/12/18

 

9